PER CURIAM.
We reverse the trial court’s denial of defendant’s motion to suppress upon a holding that the record affirmatively demonstrates that no exigent circumstances or recognized exception existed to justify the warrantless search and seizure in this case. See Martin v. State, 360 So.2d 396 (Fla. 1978). Our reversal makes it unnecessary to consider the other issue on appeal.
The conviction under review is reversed and the cause remanded to the trial court with directions to discharge the defendant.